Title: From George Washington to John Ashby, 23 October 1755
From: Washington, George
To: Ashby, John



[Pearsal’s, 23 October 1755]

Orders to Captain John Ashby, of a Company of Rangers.
You are hereby Ordered, to Repair here to-morrow morning with the Men of your Company, to assist Escorting the Waggon, &c. to Fort Cumberland. The remainder of the men under command of your Lieutenant, are to march to the Plantation of  Cellars and there remain until further Orders. While they remain there, he is to send out frequent Scouting Parties, to see if they can make any discoveries. They will receive Provision at the same time Captain Cocks Company does, from Henry Vanmeeter.
